Opinion issued December 18, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00817-CR
                            ———————————
                  DERRICK ALONZO THOMAS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


               On Appeal from the 268th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Case No. 12-DCR-061680

                          MEMORANDUM OPINION

      Appellant, Derrick Alonzo Thomas, proceeding pro se, attempts to appeal

from the trial court’s September 4, 2014 order denying his motion for judgment

nunc pro tunc seeking additional pre-sentence jail time credit, and has filed a

motion for leave to proceed in forma pauperis and to file his affidavit of indigence

in support. However, the Texas Court of Criminal Appeals has held that the proper
procedure to challenge the denial of a motion for judgment nunc pro tunc is by a

writ of mandamus, not by appeal. See Ex parte Florence, 319 S.W.3d 695, 696

(Tex. Crim. App. 2010) (“If the trial court denies the motion for judgment nunc

pro tunc or fails to respond, relief may be sought by filing an application for writ

of mandamus in a court of appeals.”)

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2